                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


AHMAD SAQR, et al.,
                                                                            Case No: 1:18-cv-542

                         Plaintiff,                                         Dlott, J.
        v.                                                                  Bowman, M.J.


THE UNIVERSITY OF CINCINNATI, et al.,

                         Defendants.


                               REPORT AND RECOMMENDATION

        On August 3, 2018, two brothers, Ahmad Saqr and Omar Saqr, filed suit against

the University of Cincinnati and the University of Cincinnati College of Medicine

(collectively “UC”).1 Pursuant to an Order of the presiding district judge, this case has

been referred to the undersigned magistrate judge. (Doc. 3). Presently pending is

Plaintiffs’ motion for leave to file an amended complaint. For the reasons that follow, the

undersigned recommends the denial of that motion.

        I.       Background

        On February 20, 2019, the undersigned recommended that UC’s motion for

judgment on the pleadings be granted in part as to multiple claims presented in Plaintiffs’

original complaint. (Doc. 11; see also Doc. 15, adopting R&R on March 14, 2019). Soon

thereafter, UC filed a second motion for judgment on the pleadings, seeking the dismissal

of additional Americans with Disability Act (“ADA”) claims on grounds of sovereign




1Despitebeing identified as separate Defendants in Plaintiffs’ original complaint, the University of Cincinnati
College of Medicine is not a separate legal entity from the University of Cincinnati. Plaintiffs’ tendered
amended complaint corrects the error to identify UC as a single entity Defendant.
immunity. After allowing oral argument,2 the undersigned recommended granting that

motion. (Docs. 19, 30).       Days before oral argument was scheduled, however, Plaintiffs

moved for leave to file an amended complaint. (Doc. 28). At oral argument, UC stated its

intention to file a memorandum in opposition to the proposed amendment.

       For reasons of judicial economy, the undersigned filed the R&R recommending

dismissal of the ADA claims as stated in the original complaint without prejudice to

Plaintiffs’ ability to reinstate those claims if later granted leave to amend. At the same

time, the Court entered an Order that permitted (but did not require) Plaintiffs to withdraw

and/or refile their then-recently-filed motion for leave to file an amended complaint, so

that Plaintiffs could fully consider and incorporate the recommended ruling if desired. An

accompanying Order set a deadline of September 30, 2019 by which Plaintiffs were

required to withdraw their pending motion to amend and re-file any new motion with a

new first amended complaint. The Court explained that if Plaintiffs instead elected to rest

on their existing motion for leave to file a first amended complaint, the undersigned would

review the tendered complaint following the completion of expedited briefing.

       After receipt of the September 23 R&R and Order, Plaintiffs chose to rest on their

existing motion for leave to file an amended complaint. UC filed a response in opposition

to that motion, to which Plaintiffs filed a reply on October 11, 2019. Based upon new

matters presented by Plaintiffs in their reply, UC was granted leave to file a sur-reply.

       Plaintiffs’ original complaint alleged that Defendants violated the Americans with

Disabilities Act, the Rehabilitation Act, and Title VI as well as related state laws, when

UC’s Performance and Advancement Committee recommended Plaintiffs’ respective



2Plaintiffs’ request for argument was granted in accordance with the undersigned’s standard practice of
permitting newer attorneys the opportunity to argue any motion upon request.

                                                  2
dismissals from UC’s medical school program and those recommendations were upheld

by an appeal panel. As stated, in two prior R&Rs, the undersigned recommended

granting two motions to dismiss various claims filed by Plaintiffs. The first of those R&Rs

has been adopted by the presiding district judge, but the second R&R remains pending.

         In the February 2019 R&R adopted by the Court, the undersigned recommended

the dismissal of Plaintiffs’ ADA claims Counts I and II (all ADA claims except for the

portion of Count I that sought injunctive relief), Count III (Rehabilitation Act claims), Count

IV (state discrimination claim), Count VI (Title VI retaliation claim); and Count VII (state

breach of contract claim), as well as the dismissal of “the portion of Count V in which

Plaintiff Omar [Saqr] asserts a Title VI discrimination claim.” Thus, after the first R&R was

adopted, the only remaining claims were Plaintiff Ahmad’s Title VI discrimination claim

and both Plaintiffs’ claims for injunctive and declaratory relief under the ADA.

         However, in the second R&R filed on September 23, 2019, the undersigned further

recommended the dismissal of Plaintiffs’ claims for declaratory and injunctive relief under

Title II of the Americans with Disabilities Act based upon UC’s assertion of sovereign

immunity. (Doc. 30). The more recent R&R noted that the recommended dismissal of all

other claims left “only a single claim …alleging Title VI discrimination” by Plaintiff Ahmed

Saqur.         However, the R&R expressly stated that “this recommendation is without

prejudice to the reinstatement of any appropriate claim for injunctive relief should Plaintiffs

subsequently be granted leave to file an amended complaint.” (Id. at 9).

         II.      Analysis

                  A. Plaintiffs’ September 6, 2019 Tendered First Amended Complaint

         Plaintiffs’ September 6 motion seeking leave to file a first amended complaint

asserts that their “amendments will not substantially change the nature of the case” and

                                              3
that their proposed amended complaint only seeks to restate “the claims that survived

Defendant’s Motion to Dismiss.” (Id. at 3). Contrary to that assertion, however, a cursory

review of the proposed amended complaint reflects the addition of two new individual

Defendants, Andrew Filak Jr. and Laura Malosh, both of whom Plaintiff seeks to add in

their official capacities. Also in contrast to Plaintiffs’ representation that they seek only

to restate the claims that survived dismissal, the tendered amended complaint attempts

to re-state several previously dismissed claims.

       Plaintiffs’ motion to amend their complaint was filed after UC’s second motion for

judgment had been fully briefed, just days before oral argument on that motion. The

proposed addition of the two individual Defendants appears to have been intended to

address the deficiency on which UC’s motion was based: UC’s entitlement to sovereign

immunity on all ADA claims and the failure of the original complaint to name any individual

Defendants. As the undersigned explained in the September 23 R&R that recommended

granting UC’s motion and dismissing Plaintiffs’ ADA claims for injunctive relief: “Whereas

Ex parte Young provides an exception to sovereign immunity when a party is seeking

prospective relief against a state official, the exception ‘has no application in suits against

States and their agencies, which are barred regardless of the relief sought.’” (Doc. 30 at

7-8, quoting Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139,

146 (1993)).

       Because Plaintiffs’ motion for leave to file an amended complaint was not yet ripe

at the time the September 23 R&R was filed, the R&R did not fully address whether the

proposed amended complaint cured the deficiency. The undersigned recognized that

Plaintiffs proposed to add two individual Defendants. However, the undersigned pointed

out that the tendered amended complaint added little more than two individuals names:

                                              4
       The proposed amended complaint identifies the individuals only by name,
       not by title, and does not allege any specific actions that the individuals took
       against either of the Plaintiffs other than alleging that they are “agents and
       decision makers of UC’s medical school.” (Doc. 28-1 at ¶6). It is not entirely
       clear whether the newly proposed individual Defendants would, or would
       not, have authority to grant the prospective injunctive relief that Plaintiffs
       seek.

       Rather than speculate about whether Plaintiffs’ proposed amendment
       would “moot” the otherwise fully-ripe motion for judgment on the pleadings,
       the undersigned recommends granting Defendants’ motion for judgment at
       this time, but without prejudice to Plaintiffs’ ability to file a new motion for
       leave to amend, or alternatively to rest on their existing motion. In the
       interests of judicial economy, a separate Order will be entered this same
       day that will permit Plaintiffs additional time in which they may either
       withdraw the current motion and re-file a new motion for leave to amend in
       light of this R&R, or alternatively, state their intention to continue briefing on
       their current motion.

(Doc. 30 at 8-9).

       The Court entered an Order to the same effect, allowing but not requiring Plaintiffs

additional time, up through September 30, 2019, in which to withdraw their pending

motion seeking leave to amend their complaint and re-file a new motion seeking leave to

amend, which would allow Plaintiffs to tender a new version of a First Amended Complaint

that could address the shortcomings identified in the R&R.            Alternatively, the Court

directed the parties to expedite their briefing on the pending motion. Plaintiffs chose to

rest on their September 6 motion.

              B. Plaintiffs’ October 11, 2019 “Amended” Tendered First
                 Amended Complaint Should be Stricken or Disregarded

       Although Plaintiffs complied with the Court’s expedited deadline for filing a reply

memorandum in support of their motion to amend, their reply was not limited in scope to

the Defendants’ response in opposition to the amendment. Instead, Plaintiffs’ reply

presented an entirely new argument – along with a “new and improved” version of their

first amended complaint.

                                               5
       The October 11 amendment to the previously tendered amended complaint is

procedurally improper. Plaintiffs did not withdraw their prior motion seeking leave to file

the September 6 version of an amended complaint, and no new motion seeking leave to

amend accompanies the pleading appended as an exhibit to Plaintiffs’ reply

memorandum. By way of explanation, the reply states: “To ensure Defendants clearly

understand the claims Plaintiffs want to pursue, as well as the reasoning behind naming

the official capacity Defendants, Plaintiffs have amended the Proposed Amended

Complaint and attached it to this Reply.” (Doc. 35 at 2). Based upon this newly tendered

“amendment” to the previously tendered amended complaint, Defendants were granted

leave to file a sur-reply.

       This Court’s prior Order was very clear in directing Plaintiffs to either stand by their

existing motion and tendered amended complaint, or to withdraw that motion and re-file

a new motion seeking leave to amend (along with a new amended complaint) not later

than September 30, 2019. Plaintiffs’ disregard of the Court’s Order in the guise of a reply

memorandum cannot be sanctioned. The new “amendment” to the previously tendered

first amended complaint is beyond the scheduled deadline for amendment as well as

procedurally improper. In a sur-reply, UC requests that the improperly tendered pleading

be stricken from Plaintiffs’ reply memorandum. (Doc. 37 at 3). Although the undersigned

declines to formally strike the improper pleading, the undersigned agrees that the

pleading should not be considered.      If any reviewing court disagrees, the undersigned

alternatively would recommend the denial of the latest proposed amendment.

               C. Plaintiff’s September Proposed Amendment Would be Futile

       Rule 15(a)(2), Fed. R. Civ. P., provides that a court should “freely give leave” to

amend pleadings “when justice so requires.” However, the denial of leave to amend is

                                              6
appropriate in instances of “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.’” Riverview Health Institute LLC v. Medical Mutual of Ohio, 601 F.3d

505, 520 (6th Cir. 2010) (quoting Foman v. Davis,371 U.S. 178, 182 (1962)). Defendant

opposes the motion to amend on grounds of futility. A motion to amend a complaint

should be denied as futile when the complaint as amended would not survive a motion to

dismiss. See Brown v. Owens Corning Inv. Review Comm., 622 F.3d 564, 574 (6th Cir.

2010). The undersigned agrees that leave to amend should be denied in this instance.

       First, amendment should be denied because the tendered amended complaint fails

to eliminate claims that previously were dismissed by this Court. On March 14, 2019, the

Court adopted the undersigned’s first R&R and dismissed Plaintiffs’ state law, ADA

retaliation, Title VI retaliation, and Rehabilitation Act claims, as well as Plaintiff Omar

Saqr’s Title VI discrimination claim. (Doc. 15). The only claims that survived dismissal

were (1) Plaintiff Ahmad Saqr’s Title VI discrimination claim; and (2) both Plaintiffs’ ADA

claims for injunctive and declaratory relief. However, in the tendered amended complaint,

Plaintiffs inexplicably restate many of the dismissed claims, without adding any new

allegations to suggest new factual or legal grounds to support those claims. (See, e.g.,

¶¶ 1, 8, 70-75, realleging Rehabilitation Act and state law claims, as well as ADA

retaliation claim; see also Doc. 28-1 at 9, Count III, realleging Title VI discrimination “Only

as to Plaintiff Omar Saqr” despite the prior dismissal of the same Plaintiff’s discrimination

claim). After the Court’s adoption of the first R&R, on September 23, 2019, the

undersigned filed a second R&R that recommended the additional dismissal of both

Plaintiffs’ ADA claims for injunctive and declaratory relief. (Doc. 30). In other words, the

                                              7
undersigned has now recommended the dismissal of all claims other than Plaintiff

Ahmed’s Title VI discrimination claim – a single claim that is mysteriously absent from the

face of the tendered amended complaint.3

        The second basis for denial of the Plaintiffs’ motion to amend is that the proposed

addition of the two new individuals’ names, without any supporting factual allegations, is

insufficient to save Plaintiffs’ ADA claims for injunctive or declaratory relief under the Ex

Parte Young doctrine. In the September 23, 2019 R&R, the undersigned recommended

the dismissal of Plaintiffs’ ADA claims for injunctive or declaratory relief based upon UC’s

sovereign immunity. The referenced R&R explained that Plaintiffs’ claims were not saved

by the Ex Parte Young doctrine because Plaintiffs had not named any individual

Defendants who could provide them the relief that they requested (including

reinstatement to the medical school).

        The tendered amended complaint contains nearly identical allegations to Plaintiffs’

original complaint, with the sole change to the identity of the singular “Defendant” now

alleged to be “the University of Cincinnati, Andrew Filak Jr., and Laura Malosh

(collectively, ‘Defendant’)” (Doc. 28-1 at 2). In their original complaint, Plaintiffs referred

to two separate UC entities as a collectively singular “Defendant.” Aside from that cursory

change and inclusion of the individuals in the defined singular use of “Defendant”

throughout the complaint, the only other reference to Filak and Malosh occurs in

paragraph 6 of the tendered Amended Complaint, which reads in its entirety:




3 Some of the paragraphs underneath a caption identifying the single Title VI claim as that of “Omar” Saqr
continue to refer to Ahmad Saqr, which suggests (despite some ambiguity) that the reference to Omar in
the caption may have been a clerical error and that Plaintiff Ahmad Saqr did not intend to withdraw his only
remaining viable claim. (See Doc. 34 at 4, n.2, noting Defendant’s confusion as to whether Plaintiff Ahmad
Saqr has abandoned his only remaining claim).

                                                     8
        6. Defendants Andrew Filak Jr. and Laura Malosh are agents and decision
        makers of UC’s medical school. All claims against Defendants Ball [sic]
        mand Malosh are for their actions in their official capacity.

(Id.)

        This minimal inclusion of Filak and Malosh in name only is insufficient to state a

claim. As the undersigned pointed out in the September R&R, Plaintiffs’ inclusion of two

individuals’ names is devoid of any supporting factual allegations, including but not limited

to the titles or positions held by those individuals, and does not allege any specific actions

that either individual took against either of the Plaintiffs.      The allegation that both

individuals “are agents and decision makers of UC’s medical school” appears to be a

conclusory legal assertion as opposed to a factual allegation. See Bird v. Delacruz, 2005

WL 1625303 at *4, 2005 U.S. Dist. LEXIS 48388 at **10-11 (S.D. Ohio July 6, 2005)

(collecting cases finding that it is insufficient to merely plead the legal conclusion of

agency without factual support). A “legal conclusion couched as a factual allegation” is

insufficient as a matter of law to state a claim against either individual. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). At a minimum, a state official identified as a defendant

must have “some connection with the alleged unconstitutional act or conduct of which the

plaintiff complains.” Top Flight Entm’t, Ltd. v. Schuette, 729 F.3d 623, 634 (6th Cir. 2013)

(internal quotation marks and additional citation omitted). Suit will not lie in the absence

of facts showing that the state official has some responsibility for the alleged constitutional

violations. The “connection” requirement is designed to ensure that the state official is

not merely being sued “as a representative of the state” in an attempt to get around the

State’s Eleventh Amendment immunity. Ex Parte Young, 209 U.S. at 157.

        In their reply memorandum, Plaintiffs urge this Court to take judicial notice of facts

that they have not alleged in their tendered amended complaint. Specifically, Plaintiffs

                                              9
urge the Court to take judicial notice that UC’s website identifies Defendant Filak as the

current Dean of the College of Medicine and identifies Defendant Malosh as the Assistant

Dean. Plaintiffs argue that as current Dean, Filak “has dominion and control over all

operations” and “has the final decision regarding dismissal.” (Doc. 35 at 4). Plaintiffs

argue that according to UC’s website, Assistant Dean Malosh oversees academic support

and counseling, which would include disability accommodations. However, Plaintiffs

admit that Filak “was not the Dean at the time of Plaintiffs’’ enrolment [sic] with the

university.” (Id. at 4, n.17).

       Defendant UC argues that it would be improper for this Court to assume facts not

included in the tendered amended complaint filed on September 6, 2019. I agree. Courts

are limited in the type of facts as to which they can take judicial notice. Assuming that

this Court can take judicial notice of the content contained on a website operated by a

governmental entity in the context of a motion for judgment on the pleadings, such notice

would not be appropriate here because Plaintiffs’ complaint does not refer to that website

in any manner. As another court explained:

       Plaintiffs' reliance on the doctrine of judicial notice is misplaced. “A court
       may judicially notice a fact that is not subject to reasonable dispute because
       it ... can be accurately and readily determined from sources whose accuracy
       cannot reasonably be questioned.” Fed R. Evid. 201(b). “Public record and
       government documents are generally considered ‘not to be subject to
       reasonable dispute.’ ” U.S. ex rel. Dingle v. BioPort Corp., 270 F.Supp.2d
       968, 972 (W.D.Mich.2002) (citing Grimes v. Navigant Consulting, Inc., 185
       F.Supp.2d 906, 913 (N.D.Ill.2002) (taking judicial notice of stock prices
       posted on a website); Cali v. E. Coast Aviation Servs., Ltd., 178 F.Supp.2d
       276, 287 (E.D.N.Y.2001) (taking judicial notice of documents from
       Pennsylvania state agencies and Federal Aviation Administration)).
       Plaintiffs are correct in asserting that a court docket is the type of public
       document that is not reasonably open to dispute.

       However, in order for the Court to take judicial notice of a public document,
       Plaintiff must either refer to or attach the public record to the Complaint.
       “Assessment of the facial sufficiency of the complaint must ordinarily be

                                            10
       undertaken without resort to matters outside the pleadings.” Wysocki v. Int'l
       Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir.2010). “However, a court
       may consider ‘exhibits attached [to the complaint], public records, items
       appearing in the record of the case and exhibits attached to the Defendant's
       motion to dismiss so long as they are referred to in the complaint and are
       central to the claims contained therein.” Rondigo, L.L. C. v. Township of
       Richmond, 641 F.3d 673 (6th Cir.2011).

Ghaster v. City of Rocky River, 913 F.Supp.2d 443, 454–55 (N.D. Ohio 2012). Plaintiffs

do not proceed pro se but are represented by counsel. “It is not the responsibility of the

court to rewrite the complaint to set forth a claim.” Cornett v. Magnum Hunter Prod., 585

Fed. Appx. 316, 317 (6th Cir. 2014); accord, Ghaster, 913 F. Supp.2d at 464 n. 2; see

also Steele v. Edwards, 2016 WL 7325333 at *2 (M.D. Tenn. Dec. 16, 2016) (holding that

proposed amendment was improper where plaintiff identified no factual basis for seeking

injunctive relief because of a threat of future injury at hands of the newly proposed

defendant).

       Even if Plaintiffs had included factual allegations sufficient to indicate specific

actions undertaken by Drs. Filak or Malosh, and sufficient to clarify that those two

individuals have the authority to grant the injunctive relief that Plaintiffs seek,4 UC argues

that the amendment would fail as a matter of law based upon the applicable statute of

limitations.

       Based on the allegations of the complaint, the undersigned will assume that UC

intends its limitations argument to apply only to Plaintiff Ahmed Saqr, who allegedly was

dismissed in August 2016.5 The undersigned previously noted that “[m]ultiple cases

suggest that Plaintiff Ahmad’s claims may well be time-barred.”                  (Doc. 11 at 18).

However, UC’s prior motion to dismiss that Plaintiff’s claims was denied because no


4 The referenced website content does not suggest that Dr. Malosh possesses the authority to reinstate
Plaintiffs.
5 Plaintiffs allege that Omar Saqr was “finally dismissed on January 1, 2018.”



                                                 11
discovery had yet occurred, and the original complaint contained one potential date of a

“final” dismissal that fell within the limitations period.

       The addition of new Defendants does not automatically relate back to the date of

the original filing of the complaint. See Rule 15(c)(1)(C). Plaintiffs concede that the

amendment would be untimely unless Drs. Filak or Malosh had notice of Ahmed’s claims

within 90 days of the date the complaint was filed. Plaintiffs argue, however, that there is

a presumption of notice when a complaint is amended to name officials or agents of the

original Defendant. Plaintiffs maintain that the two individuals had imputed knowledge

because they are UC’s “top administrators.” (Doc. 35 at 7). For the reasons discussed,

accepting allegations not pleaded in the tendered amended compliant is problematic. The

problematic nature of such an assumption is compounded when one considers that

Plaintiffs also admit that Filak was not Dean at the time of the events in question.

       The undersigned concludes that the “relation back” doctrine does not apply on the

circumstances presented, where Plaintiffs are attempting to add entirely new parties. In

the recent case of Durham v. Martin, 388 F. Supp.3d 919 (M.D. Tenn. 2019), the district

court reviewed controlling case law and Rule 15 and rejected a similar argument that the

belated amendment of a complaint to add new claims against individuals in their official

capacity should relate back to the original filing. Although Durham is non-binding and is

presently on appeal, the undersigned finds its “relation back” analysis to be persuasive.

Indeed, another court in this district previously reached a similar conclusion. See Smtih

v. Gallia County Sheriff, 2011 WL 2970931 (S.D. Ohio July 20, 2011).

       The undersigned further concludes that the proposed tendered amendment should

be denied on the basis of undue delay, because it was not filed until more than a year

after the filing of the original complaint, and long after UC had engaged in extensive paper

                                               12
discovery and had deposed both Plaintiffs.6 In their reply memorandum, Plaintiffs argue

that there is no undue delay because the need to amend only arose after the undersigned

recommended the dismissal of Plaintiffs’ ADA claims based upon sovereign immunity.

However, the tendered amendment was filed more than six months after the undersigned

filed the first R&R recommending judgment on the pleadings yet attempts to restate many

of those claims without adding any new factual allegations. As for the more recent R&R,

Plaintiffs’ misunderstanding about who might be a proper defendant does not excuse their

delay. Troxel Mfg. Co. v. Schwinn Bicycle Co., 489 F.2d 968, 971 (6th Cir. 1973).

        The undersigned also concludes that the Defendant would be unduly prejudiced

by the tardy amendment so close to the prior discovery deadline.7 Plaintiffs deny that UC

would be prejudiced, arguing that “Malosh and her actions were heavily discussed” in

Plaintiffs’ depositions. However, Plaintiffs do not allege (nor could they, considering he

was not the Dean at the time) that Filok’s actions were discussed. The fact that some

discovery relevant to Malosh may have occurred does not mean that Malosh would not

be prejudiced, as a non-party’s interests during a deposition may differ greatly from the

same individual’s interests if she is a named party.

                D. If Plaintiffs’ Improper Amendment to the Tendered Amended
                   Complaint Attached to the Reply Memorandum is
                   Considered, Leave to Amend Should Still be Denied

        Even if a reviewing court were to disagree with the undersigned and overlook the

procedural improprieties in order to consider the improper “amendment” to the previously




6 The proposed amendment also occurred long after Plaintiffs represented in a March 22, 2019 joint
discovery plan that they did not anticipate adding parties or claims. (Doc. 16 at PageID 135).
7 The undersigned recently granted the parties’ joint motion to extend that deadline to allow additional time

for the filing of this R&R and the presiding district judge’s review of the recommended rulings.

                                                     13
tendered first amended complaint, the undersigned still would recommend that Plaintiffs’

motion for leave to amend be denied on the basis of undue prejudice and delay.

       In addition, as UC points out in its sur-reply, this Court previously dismissed

Plaintiffs’ ADA retaliation claims not only based upon sovereign immunity, but also based

upon a failure to state a claim.    In the February R&R, the undersigned highlighted the

threadbare nature of Plaintiffs’ allegations, including the lack of any factual detail

concerning who, what, when or where events occurred. In the October 11 tendered

amendment, Plaintiffs indicate that they wish to make the singular “Defendant” inclusive

of the two individual Defendants, but otherwise add no factual detail and make no effort

to differentiate between UC, Malosh or Filak. This Court previously warned Plaintiffs that

their complaint should be able “to identify some minimal level of detail within Plaintiffs’

knowledge, such as the name or title of the person(s) to whom they allegedly complained,

whether the complaints were oral or in writing, and/or a rough time frame of when they

expressed those complaints.” (Doc. 11 at PageID 99). Plaintiffs’ latest iteration is no less

threadbare and conclusory. In fact, Plaintiffs’ acknowledgement that Dr. Filak was not

the Dean at the time Plaintiffs were enrolled runs counter to any possibility that he could

have retaliated against the Plaintiffs. (See Doc. 35 at n. 17).

       As for the relief sought based on Plaintiffs’ discrimination claims, Plaintiffs seek

“an order enjoining Defendants from continuing to conduct itself in a manner that

discriminates against students on the basis of race and/or disability.” (Doc. 35-1 at ¶94,

PageID 234). However, Plaintiffs have no standing to request relief for other “students.”

See generally Warth v. Seldin, 422 U.S. 490, 499 (1975) (a party “generally must assert

his own legal rights and interests and cannot rest his claim to relief on the legal rights or

interests of third parties.”). Of course, Plaintiffs’ primary claim for injunctive relief appears

                                               14
to be their request for reinstatement to the College of Medicine. However, UC argues

that Dr. Malosh has no authority to reinstate Plaintiffs.      Plaintiffs’ latest tendered

amendment does not suggest otherwise. And, although Dean Filak may possess greater

authority, Plaintiffs’ failure to name the prior Dean and Dr. Filak’s lack of any personal

connection to the alleged ADA violations makes injunctive relief against him

inappropriate.

      III.   Conclusion and Recommendation

      In conclusion, IT IS RECOMMENDED THAT Plaintiffs’ motion to amend or correct

their complaint (Doc. 28) be DENIED.



                                                       s/ Stephanie K. Bowman
                                                       Stephanie K. Bowman
                                                       United States Magistrate Judge




                                           15
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

AHMAD SAQR, et al.,
                                                               Case No: 1:18-cv-542

                     Plaintiff,                                Dlott, J.
       v.                                                      Bowman, M.J.


THE UNIVERSITY OF CINCINNATI, et al.,

                     Defendants.



                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            16
